Citation Nr: 1129165	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected intervertebral disc syndrome, prior to December 19, 2008.

2. Entitlement to an initial rating in excess of 20 percent for service-connected intervertebral disc syndrome from December 19, 2008 onward.

3. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

4. Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran is a member of the Army Reserves who served on multiple periods of active duty, including from May 1994 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In November 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file. 

While his appeal was pending, in a rating decision issued in January 2009, the RO granted an increased rating of 20 percent for the service-connected spine disability, effective December 19, 2008.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, the Board notes that a January 2008 rating decision granted separate 10 percent ratings for radiculopathy of the right and left lower extremities.  These disabilities were service-connected and rated as a part of the Veteran's service-connected spine disability, in accordance with the provisions of 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Therefore, the Board determines that the initial ratings assigned for these disabilities are encompassed in the present appeal and has added the issues of entitlement to initial ratings in excess of 10 percent for service-connected right and left lower extremity radiculopathy to the appeal, as reflected on the title page.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Nevertheless, although the Veteran has reported that his service-connected spine disability results in his having to stand up from his desk and move around frequently at work, he has not indicated that his service-connected disability has made him unemployable.  Therefore, in this case, a TDIU rating has not been reasonably raised by the record and is not within the Board's jurisdiction, so further consideration of such claim is not appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board's review of the post-remand record indicates that another remand is necessary in this case.  Specifically, the Board determines that the May 2010 VA examination of the Veteran's service-connected spine disability is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board observes that although the examiner explicitly stated that he reviewed the claims file with the Veteran present, he then indicated that he did not have any actual records from Tulsa present, even though records from the Tulsa VA medical center had been added to the claims file prior to the examination.  Previously in the report, the examiner related that the only thing to which he did not have access was an EMG report from a couple of years prior, but also stated that he would like to see the Veteran's plain films.  Nothing in the record establishes that these documents and X-rays films were not available for review or that efforts to obtain them were made and unsuccessful.  Further, the range of motion was not described in measurements in degrees, with flexion being described as how far toward touching the floor the Veteran could bend.  The rating schedule requires that the range of motion be measured in degrees using a goniometer. 

Moreover, the remand clearly states that the VA spine examination was to be performed by an orthopedist and the VA neurological examination was to be performed by a neurologist.  The May 2010 VA neurological examination states that the physician was a neurologist; however, the May 2010 orthopedic report does not identify the physician's specialty.  In light of these facts, the Board determines that the case must be remanded again to allow for compliance with the Board's March 2010 remand orders and performance of an adequate VA orthopedic examination.  

Further, the Board notes that the most recent VA treatment record in the file is dated in April 2010, well over a year ago.  As the record reflects that the Veteran regularly seeks treatment from the VA medical center in Tulsa, Oklahoma, all outstanding VA treatment records from that facility, dated from April 2010 onward should be associated with the claims file.  

As discussed, the ratings for the service-connected neurological disabilities are associated with the ratings for the service-connected spine disabilities.  Therefore, the Board considers these ratings to be inextricably intertwined and remands the issues pertinent to the service-connected radiculopathy along with the issues of increased ratings for the service-connected spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records from the VA facility in Tulsa, Oklahoma dated from April 2010 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

Schedule the Veteran for a VA orthopedic examination in order to ascertain the current nature and severity of these disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  If the examiner finds that documents or test results (e.g., X-ray films) not included in the claims file would be of benefit, efforts should be made to obtain those documents or reports, and if they are not available, these finding should be noted in the claims file and/or examination report.  

Upon a review of the record and examination of the Veteran, to include all necessary and appropriate tests, the examiner should report all clinical findings and describe the functional impact of the Veteran's disabilities on his ability to perform his activities of daily living and employment.  

Range of motion measurements must be performed with a goniometer, and the examination report should reflect that a goniometer was used.  All range of motion measurements should be reported in degrees and any additional loss of function on repetition due to pain, weakness, lack of coordination, fatigue, or lack of endurance should be stated.  The point during the range of motion at which the above factors, if any, occur should be explicitly stated. 

The Board requests that the examination be conducted by a specialist in orthopedics, and the examination report should identify the specialty of the examiner.  If an orthopedist is unavailable within the VA system, consideration should be given to scheduling the examination through QTC Medical Services.  The Veteran has requested that the examination be conducted in or near Tulsa.

2. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the March 2011 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


